          Case 1:20-cv-03128-ER Document 22 Filed 10/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK
                                 BUFFALO DIVISION


 Cedar Lane Technologies Inc.,                               Case No. 1-20-cv-03128
        Plaintiff,                                           Patent Case
        v.                                                   Jury Trial Demanded
 Skylum Software USA Inc.,

        Defendant.


              [PROPOSED] ORDER GRANTING DISMISSAL WITH PREJUDICE

       The request to dismiss all claims by Plaintiff against Defendant with prejudice, and all

counterclaims by Defendant against Plaintiff without prejudice is hereby GRANTED. Each party

shall bear its own costs, expenses, and attorneys’ fees.




Date: ____________________
        October 2, 2020               ______________________________________




                                                 1
